Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nilay Dalal (Applicant’s representative) on 12/14/2021.
The application has been amended as follows: 
In the Claims:
Claims 6-10 and 17-21 are cancelled.
In lines 5-10 of claim 22, “the cage-like enclosure (29) having a protective ring (8) permanently and operably connected to a first end of the cage-like enclosure (29), said protective ring (8) of the cage-like enclosure (29) partially encapsulates a valve (13), and is configured to protect the valve (13) when subject to a drop test in accordance with ISO 11117:1998(E) whereby the valve (13) passes the drop test in accordance with ISO 11117:1998(E)” has been deleted and replaced with --the cage-like enclosure (29) having a protective ring (8) permanently and operably fixed atop a first end of the cage-like enclosure (29), said protective ring (8) partially encapsulates a valve (13) protruding from a top plate (7) of the cage-like enclosure (29), and is configured to protect the valve (13)--.
DETAILED ACTION
Allowable Subject Matter
Claims 1-5, 11-16 and 22-26 are allowed.
the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time the combination of limitations of independent claims 1, 11, 16 or 22. Regarding claims 1-5 and 11-16, reasons for indicating allowable subject matter may be found in previous Office actions. Regarding claims 22-26, as discussed in the attached Interview Summary, Examiner noted that the references in the previous Interview Summary of 11/15/2021 are relevant to the features of claim 22. It was discussed with Applicant how the amendments herewith overcome the prior art. In particular, the prior art does not appear to teach or fairly suggest the combination of limitations of independent claim 22 including the cage-like enclosure (29) having a protective ring (8) permanently and operably fixed atop a first end of the cage-like enclosure (29), said protective ring (8) partially encapsulates a valve (13) protruding from a top plate (7) of the cage-like enclosure (29), and is configured to protect the valve (13). Regarding the term “cage-like,” it is noted that the original disclosure recites that the “multiple elongated rods (9a, 9b, 9c and 9d) are arranged to create a cage-like enclosure,” and the figures depict the same. A cage is generally defined as “an enclosure often made of mesh, bars, or wires, used to confine, contain or protect something or someone” (Wikipedia). Accordingly, since the “cage-like enclosure” of the instant application is defined and illustrated as elongated rods arranged to enclose, confine and protect a cylinder, Examiner opines that the scope of “cage-like enclosure” in view of the Specification and Figures is suitable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618